DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 16, & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “substantially” in claims 6 & 16, lines 2 & 3, respectively, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially simultaneously” in claims 6 & 16, lines 2 & 3, respectively, as -- simultaneously --.  
The term “substantially” in claims 8 & 18, lines 3 & 6, & 3 & 8, respectively, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially simultaneous” in claims 8 & 18, lines 3 & 6, & 3 & 8, respectively, as -- simultaneous --.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, 1-14, & 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lavallee et al. (EP Pub No. 3,381,799 B1).  
Regarding claim 1
	Lavallee teaches an aircraft, (See paragraph 0006 & figures 1 & 2, ref # 100) comprising: an electronically controlled engine (ECE); (See figure 2, ref # 124) a first throttle fly button (See figures 3-5, ref # 208, pushing the fly side of the switch) configured to command a fly mode; and a first throttle idle button (See figures 3-5, ref # 208, pushing the idle side of the switch) configured to command an idle mode.  (See paragraphs 0008-0010)  
	Lavallee teaches pushing one side of the toggle switch which is a first button and pushing the second side of the toggle switch which is the second button.  (See paragraphs 0008-0010)  
	However, if one was to interpret the buttons as needing to be two different buttons, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have two buttons, since making parts integral or separable with a reasonable expectation of success and with no unexpected results would be obvious.  (See MPEP 2144.04 V B & C)  

Regarding claim 2
	Lavallee teaches wherein when the ECE (See figure 2, ref # 124) is performing the FLY mode, the ECE (See figure 2, ref # 124) is configured to perform the IDLE mode in response to detecting that the first throttle idle button (See figures 3-5, ref # 208, idle side) has been activated.  

Regarding claim 3
	Lavallee teaches wherein when the ECE (See figure 2, ref # 124) is performing the IDLE mode, the ECE (See figure 2, ref # 124) is configured to transition to the FLY mode in response to detecting that the first throttle fly button (See figures 3-5, ref # 208, fly side) has been activated.  

Regarding claim 4
	Lavallee teaches wherein: the first throttle fly button (See figures 3-5, ref # 208, fly side) is further configured to command a plurality of FLY modes; (See paragraph 0011) and when the ECE (See figure 2, ref # 124) is performing one of the plurality of FLY modes, (See paragraph 0011) the ECE (See figure 2, ref # 124) is configured to perform another of the plurality of FLY modes in response to detecting that the first throttle fly button (See figures 3-5, ref # 208, fly side) has been activated.  (See paragraph 0011; additional channels)  

Regarding claim 7
	Lavallee teaches further comprising: a second throttle fly button (See figures 3-5, ref # 208, fly side) configured to initially command the FLY mode; (See paragraphs 0008-0010) and a second throttle idle button (See figures 3-5, ref # 208, idle side) configured to command the IDLE mode, (See paragraphs 0008-0010) wherein the first throttle fly button (See figures 3-5, ref # 208, fly side) and the first throttle idle button (See figures 3-5, ref # 208, idle side) are carried by a first throttle control assembly, (See paragraphs 0007-0008 & figure 2, ref # 116) and wherein the second throttle fly button (See figures 3-5, ref # 208, fly side) and the second throttle idle button (See figures 3-5, ref # 208, idle side) are carried by a second throttle control assembly.  (See paragraphs 0007-0008 & figure 2, ref # 118)  

Regarding claim 8
	Lavallee teaches wherein: when the ECE (See figure 2, ref # 124) is performing the FLY mode, the ECE (See figure 2, ref # 124) is configured to continue to perform the FLY mode in response to detecting substantially simultaneous conflicting commands from the first throttle control assembly (See figure 2, ref # 116) and the second throttle control assembly, (See paragraphs 0010, 0014 & figure 2, ref # 118) and 19Docket No. 0021-00500 when the ECE (See figure 2, ref # 124) is performing the IDLE mode, the ECE (See figure 2, ref # 124) is configured to transition to the FLY mode in response to detecting substantially simultaneous conflicting commands from the first throttle control assembly (See figure 2, ref # 116) and the second throttle control assembly.  (See paragraphs 0010, 0014 & figure 2, ref # 118)  

Regarding claim 9
	Lavallee teaches wherein: the first throttle fly button (See figures 3-5, ref # 208, fly side) and the first throttle idle button (See figures 3-5, ref # 208, idle side) are carried by a first throttle control assembly; (See figure 2, ref # 116) and the first throttle control assembly (See figure 2, ref # 116) comprises a button guard (See figures 3-5, ref # 212) configured to selectively restrict access to the first throttle idle button.  (See paragraphs 0008-0009 & figures 3-5, ref # 208, idle side)  

Regarding claims 11-14 & 17-19
	The operation of the apparatus of claims 1-4 & 7-9 meets the limitation of the method of claims 11-14 & 17-19.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee et al. (EP Pub No. 3,381,799 B1) as applied to claims 1 & 11 above, and further in view of Lavallee et al. (EP Pub No. 3,381,799 B1).  
Regarding claim 6
	Lavallee teaches wherein, in response to detecting that the first throttle fly button (See figures 3-5, ref # 208, fly side) and the second throttle idle button (See figures 3-5, ref # 208, idle side) being activated substantially simultaneously, the ECE (See figure 2, ref # 124) is configured to perform the FLY mode.  (See paragraphs 0010 & 0014)  
	Lavallee does not teach wherein, in response to detecting that the first throttle fly button and the first throttle idle button being activated substantially simultaneously, the ECE is configured to perform the FLY mode.  
	However, if the toggle was made of two buttons instead of the toggle button, as addressed in claim 1 above, (See MPEP 2144.04 V B & C) then based on Lavallee teaching the fly command dominant command, (See paragraphs 0010, 0014 & figure 6) then this would teach wherein, in response to detecting that the first throttle fly button and the first throttle idle button being activated substantially simultaneously, the ECE is configured to perform the FLY mode.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have wherein, in response to detecting that the first throttle fly button and the first throttle idle button being activated substantially simultaneously, the ECE is configured to perform the FLY mode, since making parts integral or separable with a reasonable expectation of success and with no unexpected results would be obvious.  (See MPEP 2144.04 V B & C)  

Regarding claim 16
	The operation of the apparatus of claim 6 meets the limitation of the method of claim 16.  

Allowable Subject Matter
Claims 5, 10, 15, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, 
The prior art does not disclose or suggest the claimed “wherein when the ECE is performing the IDLE mode: 18Docket No. 0021-00500 the ECE is configured to transition to the fly mode at a normal transition rate in response to detecting that the first throttle fly button has been activated by being pressed for less than a predetermined amount of time; and the ECE is configured to transition to the fly mode at an accelerated transition rate in response to detecting that the first throttle fly button has been activated by being pressed for the predetermined amount of time or greater than the predetermined amount of time” in combination with the remaining claim elements as set forth in claim 5.  
Regarding claims 10 & 20, 
The prior art does not disclose or suggest the claimed “wherein: the first throttle fly button is configured to resist depression with a first resisting force; and the first throttle idle button is configured to resist depression with a second resisting force greater than the first resisting force” in combination with the remaining claim elements as set forth in claims 10 & 20.  
Regarding claim 15, 
The prior art does not disclose or suggest the claimed “based on the ECE performing the IDLE mode: 21Docket No. 0021-00500 detecting that the first throttle fly button has been pressed to activate the first throttle fly button; determining an amount of time the first throttle fly button was pressed; commanding the ECE to transition from the IDLE mode to the fly mode at a normal transition rate in response to determining that the first throttle fly button was pressed for less than a predetermined amount of time; and commanding the ECE to transition from the IDLE mode to the fly mode at an accelerated transition rate in response to determining that the first throttle fly button was pressed for the predetermined amount of time or greater than the predetermined amount of time” in combination with the remaining claim elements as set forth in claim 15.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Lavallee et al. (Pub No. US 2018/0251214 A1) is the US version of Lavallee et al. (EP Pub No. 3,381,799 B1) used above.  The reference McMahon et al. (Pub No. US 2009/0012659 A1) discloses an aircraft & method, an ECE, a throttle stick interface, a grip, and control inputs that can be buttons and/or switches.  The reference Scofield et al. (Pub No. US 2017/0113783 A1) discloses a helicopter & method, an ECE, a throttle stick interface, a grip, control inputs that can be buttons and/or switches, and a button guard.  The reference Ouellette (Pub No. US 2014/0091181 A1) discloses a helicopter & method, an ECE, a throttle stick interface, and a control switch that can be divided into 2 control switches.  The reference Yates et al. (Pub No. US 2013/0206900 A1) discloses a helicopter & method, an ECE, a throttle stick controller, multiple controller assemblies, & the controller assemblies having similar structure as the Applicant’s control assembly.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647